DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 3-6, 8-9, and 11 of U.S. Patent No. 10,589,180 (hereinafter ‘180) in view of Garvin et al., US 2010/0009733.

In Reference to Claims 1, 11, and 12
	Claims 1, 9, and 11 of ‘180 teach all of the limitations of Claims 1, 11, and 12, respectively with the exception of “reflecting the determined damage in the online shooting game.” Garvin et al. teaches this missing limitation as described below in reference to Claims 1, 11, and 12. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the method, system, and medium of Claims 1, 11, and 12 to include reflecting the determined damage in the game as taught by Garvin et al. in order to allow the play to view and enjoy the results of their shooting actions, i.e. damaging, killing or neutralizing enemy characters, within the game and enjoy a sense of progress.

	In Reference to Claims 2 and 3
	Claim 1 of ‘180 teaches the limitations of Claims 2-3 of the present application.

	In Reference to Claims 4-7
	Claims 3-6 of ‘180 teach the limitations of Claims 4-7 of the present application respectively.

In Reference to Claim 8
	Claim 8 of ‘180 teaches the limitations of Claims 8 of the present application.

	In Reference to Claim 10
	‘180 teaches tracking when an enemy character enters the basic identification range in Claim 1. However, ‘180 does not teach a boundary line of a specific shape for the basic identification range. Garvin teaches a visible boundary line of a specific shape for the basic identification area (Par. 39) as described below in reference to Claim 10. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of ‘180 to include a visible boundary line of a specific shape for the basic identification area as taught by Garvin et al. in order to help the player in targeting enemies by letting them know they area that the needed to move over an enemy in order to engage the aim assistance.

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,589,180 (hereinafter ‘180) in view of Garvin et al., US 2010/0009733 and Aonuma, US 2004/0110560.

In Reference to Claim 9
	‘180 Claim 1 and Garvin et al. teach all of the limitations of Claim 1 as described above. Further Aonuma teaches the missing limitations of Claim 9 as described below in reference to Claim 9. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of ‘180 and Garvin et al. to include the missing limitations of Claim 9 for similar reasons as described in Claim 9 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, in view of Cousins US 2014/0066197.

In Reference to Claims 1, 11, and 12
	Garvin et al. teach a non-transitory computer readable medium storing program instructions, a game system, and a method (Par. 52-54) of providing an online shooting game performed by a player terminal, the method comprising displaying, on the player terminal, a basic identification range that is selected according to a parameter associated with a player using the player terminal (Fig. 2-3 and Par. 20 and 35 “focus area.” Par. 39 which teaches that the player may adjust the focus area by utilizing a settings menu); displaying, on the player terminal, an aiming point capable of automatically tracking an enemy character when the enemy character is within the basic identification range (Fig. 2-5 and Par. 20, 35, and 40. See also Par. 42 which teaches a visible “targeting display”); receiving a shooting input from the player terminal (Par. 23 “the game player may choose to initiate an attack action such as shooting a firearm”); determining a damage to be inflicted on the enemy character based on the shooting input from the player terminal and the displayed basic identification range (Par. 23 “The attack action may injure, kill, or otherwise neutralize the enemy object.” And Par. 48 “The change in state, which may include a change in activity or viability of an object (e.g., the strength or health of an enemy) may be effected by an action of the game character. For example, the game character, controlled by the real-world game player, may initiate an attack action against the selected object. In some cases, the selected object may be injured, disabled, killed, or otherwise neutralized.”); and reflecting the determined damage in the online shooting game (Par. 23 and 48 which teaches that an object may be injured, killed or otherwise neutralized and Par. 49 that teaches once on object is killed or neutralized targeting shifts away from that object. See Fig. 6A-6B).
	However, although Garvin et al. teaches that the system may be used with a variety of gameplay devices (Par. 52) it does not explicitly teach providing an online shooting game performed by a game server communicatively connected to a player terminal.
	Cousins teaches providing an online shooting game performed by a game server communicatively connected to a player terminal (Par. 74).
	It would be desirable to modify the medium, system, and method of Garvin et al. to include a server to allow online play of the shooting game at the player terminal as taught by Cousins in order to increase the enjoyment of the user by allowing them to participate in competitive or cooperative online gameplay experiences in the shooting game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium, system, and method of Garvin et al. to include a server to allow online play of the shooting game at the player terminal as taught by Cousins.

	In Reference to Claim 2
	Garvin et al. teach moving the basic identification range in response to a manipulation input from the player terminal (Par. 39 where and broadly claimed examiner considers the player changing the size and/or shape of the focus area via a settings menu to constitute “moving” the basic identification range since an area with adjusted size or shape will cover different areas of the screen).

	In Reference to Claim 3
	Garvin et al. teach where the basic identification range is a basic identification range selected from a plurality of basic identification ranges, which have different areas, respectively, according to a setting on the player terminal or a setting from the player terminal (Par. 39 which teaches the player selecting the size and/or shape of the focus area via a settings menu).

	In Reference to Claim 6
	Garvin et al. teach displaying a movement trajectory of the aiming point on the player terminal (Par. 42 which teaches where the aiming point is visible and Par. 46-47 which teaches movement of the aiming point on the display. See also Fig. 6A-6C).

	In Reference to Claim 7
Garvin et al. teach wherein the automatically tracking the enemy character by the aiming point is not performed when the enemy character is not within the displayed basic identification range (Fig. 2 and Par. 35 which teaches that an object first has to be detected in the defined focus area before the players aim is directed towards a selected object in the area).

In Reference to Claim 10
Garvin et al. teach where the basic identification range include a boundary line of a specific shape, and wherein, when the enemy character enters the boundary line, the aiming point automatically tracks the enemy character (Par. 39 “The focus area may be defined by a delineated border, a frame, highlighting, or any combination of the foregoing. The real-world game player may be able to adjust the size and shape of the defined focus area utilizing a settings menu.” And Fig. 2 and Par. 35 which teaches automatically tracking objects detected within the identified focus area).


Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, Cousins US 2014/0066197, further in view of evidence of computer program “Call of Duty: Black Ops 2” (Activision) hereinafter “CoD”. The evidence constituting CoD consists of 1) Community.callofduty.com forum post by user FixBlops2 titled “aim Assist works through walls” (Fixblops2) dated 12-13-2012 describing features of the game, and 2) Youtube.com video “”Call of Duty: Black Ops 2 GAMEPLAY” – Extended Footage Mission 1 – COD BO2 Official E3 2012 HD” (YouTube) dated 06-05-2012, which depicts gameplay from the game.

In Reference to Claim 4
Garvin et al. teaches an aiming point automatically tracking the location of the selected object within a basic identification range as described above and further teaches where this can include movement of the aiming point toward the enemy character within the basic identification range (Par. 46-47). However, Garvin et al. does not explicitly teach where the enemy character can move.
	CoD teaches a shooting game where enemy characters can move (See YouTube at, for example, around 9:26 which shows the user targeting a moving enemy in the shooting game).
	It would be desirable to modify the system of Garvin et al. and Cousins to include moving enemy characters in the shooting game as taught by CoD in order to increase the excitement and enjoyment of the player by providing more interesting and dynamic combat scenarios in the game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to desirable to modify the system of Garvin et al. and Cousins to include moving enemy characters in the shooting game as taught by CoD.

	In Reference to Claim 5
Garvin et al., Cousins, and CoD teach wherein allowing the aiming point to track the enemy character in the basic identification range as the enemy character is moved within the basic identification range as described above in reference to claims 4. Further, CoD teaches allowing the aiming point to be automatically moved toward an obstacle if the automatic tracking object is invisible on the player terminal due to the obstacle (fixblops2 page 1 and 2 which teaches that the “aim assist” in the game can operate even if an enemy character is hidden behind a wall that the player is aiming at).
It would be desirable to modify the system of Garvin et al., Cousins, and CoD to include tracking targets even when they move and are hidden behind an obstacle in order to avoid the auto aim from erratically bouncing between targets as might occur if a first target were to move in and out of cover while a second more distant target was in the focus area. Similar to the “jerkiness” described in Par. 46 of Garvin et al. Instead the aim assist will remain on the selected object until it dies or the user provides input to indicate they want to select a different target.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Garvin et al., Cousins, and CoD to include tracking targets even when they move and are hidden behind an obstacle.

In Reference to Claim 8
Garvin et al. and Cousins teach a method as described above in reference to Claim 1 including a basic identification range and shooting input. However, they do not explicitly teach calculating a loss of firepower to be applied to the player terminal and reflecting the calculated loss of firepower in the online shooting game.
CoD teaches calculating a loss of firepower to be applied to the player terminal and reflecting the calculated loss of firepower in the online shooting game (See YouTube, for example at 6:05 where a player fires three shots and their ammunition count, which examiner considers a measure of their firepower, decreases by three in response).
It would be desirable to modify the method of Garvin et al. and Cousins to include ammunition and usage of ammo as taught by CoD in shooting in order to increase the enjoyment of the player by better simulating the behavior of real world firearms with clips or magazines of ammunition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Garvin et al. and Cousins to include ammunition and usage of ammo as taught by CoD.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garvin et al., US 2010/0009733, Cousins US 2014/0066197, further in view of Aonuma, US 2004/0110560.

In Reference to Claim 9
Garvin et al. and Cousins teaches a method as described above in reference to Claim 1, including where displaying the aiming point, where various types of aiming points can be used (Par. 42) and further teaches inflicting a level of damage on enemy characters when performing a shooting action (Par. 23 and 48 which teach that shooting actions can inflict damage to strength or health). However, Garvin et al. does not teach changing a displayed type of the aiming point according to a level of capability of the shooting action on the enemy character.
Aonuma teaches a game system which includes changing a displayed type of the aiming point according to a level of capability of the shooting action on the enemy character (Fig. 15-16 and Par. 59-60 and 65 which teaches changing the visible display of a targeting reticule based on the “effectiveness” of the player action on the targeted object. See also Par. 72 which teaches that the action could be a shooting action with a gun).
It would be desirable to modify the method of Garvin et al. and Cousins to include changing the display mode of the aiming point based on when the player action will be effective as taught by Aonuma, in order to increase the enjoyment of the player by assisting them in playing the game more easily. For example, by indicating to a player that although an enemy is within the focus zone on the screen, it is too far away for the players current attack action and thus too far away to receive damage for the attack. Thus, the player could cause the aim point to switch to another target or the player could wait until the enemy character approached and the aiming point graphics change to indicate that shooting attacks are in range to inflict damage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Garvin et al. and Cousins to include changing the display mode of the aiming point based on when the player action will be effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715